Citation Nr: 0701851	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to assignment of a compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for chloracne and 
neuropathy of the upper extremities as a result of exposure 
to Agent Orange.

3.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a hearing before a member of the 
Board in Washington, D.C., in October 2006.  However, he 
failed to report for this hearing and provided no explanation 
for his failure to report.  His request for such a hearing, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2006).

The issue of entitlement to service connection for residuals 
of a right eye injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has Level II hearing loss in the right ear 
and Level I hearing loss in the left ear.

2.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

3.  Competent evidence has not been presented of the onset of 
chloracne or neuropathy to a compensable degree within one 
year of the veteran's military service and there is no 
connection between the current disorder and service.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2006).

2.  Chloracne and bilateral neuropathy of the upper 
extremities may not be presumed to have been incurred in or 
aggravated by his period of active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is currently evaluated 
as zero percent disabling under Diagnostic Code 6100.  
38 C.F.R. § 4.85.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the puretone 
threshold average and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings 
are assigned by combining a level of hearing loss in each 
ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

On the authorized audiological evaluation in March 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
80
80
LEFT
10
15
20
35
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was bilateral high frequency sensorineural 
hearing loss, mild on the left and mild to very severe on the 
right.  

In this case, applying the results of the March 2004 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and I for the left ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss should be evaluated as noncompensable.  The 
Board finds no other medical record that would provide a 
basis to increase the veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim. 

It is important for the veteran to understand that under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The veteran's 
complaints due not provide a basis to increase the evaluation 
based on these test results.  In the present case the 
preponderance of the evidence is against assignment of a 
compensable rating for any period of time contemplated by the 
appeal.  Fenderson, supra.

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the veteran's bilateral hearing loss markedly 
interferes with his ability to work.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss.  
38 C.F.R. § 4.3.

The veteran also claims entitlement to service connection 
chloracne and neuropathy as a result of Agent Orange 
exposure.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  As with any claim, when there is 
an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307(a)(6).  Veterans with herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  The specified diseases 
include acute and subacute peripheral neuropathy and 
chloracne or other acneform disease consistent with 
chloracne.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Chloracne or other acneform disease consistent with chloracne 
and acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, an appellant is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.

The veteran's service medical records are negative for any 
diagnosis of or treatment for chloracne or an acneform 
disorder or peripheral neuropathy.  

Subsequent to service, the first diagnosis of a skin 
disorder, rosacea, dates to a September 2001 VA treatment 
report.  The first diagnosis of chloracne is not until the 
veteran's March 2004 VA examination for skin disease, which 
notes that the veteran reported experiencing red scaly skin 
while serving in Vietnam.  The March 2004 VA skin examination 
report also reflects findings of acne and acne rosacea.  

Similarly, the first diagnosis with respect to neuropathy is 
not until a May 2002 VA electromyography report noted left 
median neuropathy at the wrist and normal right upper 
extremity.  The March 2004 report of VA examination for 
neurologic disorders notes that the veteran reported a thirty 
year history of numbness in both hands and showed a diagnosis 
of carpal tunnel syndrome involving both upper extremities.  

A diagnosis of carpal tunnel syndrome only provides evidence 
against this claim, indicating that the disorder at issue has 
no association with exposure to herbicides.

Written communications from the veteran reflect his 
contention that chloracne was manifest within one year of 
discharge from service; however, he did not seek treatment.  
In this regard, an August 2001 VA treatment report notes that 
the had not seen a physician for thirty years.  

With regard to issue of whether these disorders may be 
related to service on a direct basis, the Board must note the 
lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorders.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The post-service medical record, indicating treatment for the 
disorders decades after service, if found to provide factual 
evidence against these claims.

After reviewing the totality of the record, the Board finds 
that the preponderance of the evidence is against the award 
of service connection for chloracne or neuropathy.  The 
veteran's service medical records are negative for neuropathy 
or any acneform disorder.  Chloracne was not noted until 
September 2001, nearly 34 years after the veteran's exposure 
to herbicides and service separation, and neuropathy was not 
noted until May 2002, nearly 35 years after the veteran's 
exposure to herbicides and service separation.  38 C.F.R. 
§ 3.307(a)(6)(ii) requires that peripheral neuropathy and any 
chloracne disorder must have become manifest to a compensable 
degree within a year of the veteran's last exposure to 
herbicides in order for service connection to be presumed.  
Such manifestation of the veteran's claimed disorders has not 
been demonstrated in the present case.  The veteran has 
stated that the has been experiencing bilateral hand numbness 
for thirty years and that he experienced chloracne within one 
year of discharge from active duty service.  However, there 
is no corroboration of such contentions because the veteran 
received no medical treatment for approximately 30 years.  
The veteran has also not presented any medical evidence 
linking his current skin disorder and neuropathy to Agent 
Orange exposure.  See Combee, supra.  In the absence of 
competent evidence of the onset of chloracne or neuropathy 
during military service or within a year thereafter, service 
connection for chloracne and neuropathy, claimed as secondary 
to Agent Orange exposure, must be denied.

The veteran has alleged that he has had chloracne since 
within one year of his separation from military service in 
Vietnam and that he has experienced numbness in both hands 
for thirty years; but, as a layperson, his statements 
regarding medical diagnosis, causation, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, the preponderance of the evidence is against 
the award of service connection for chloracne and neuropathy, 
claimed as secondary to herbicide exposure.  Competent 
evidence has not been presented of the onset of chloracne or 
neuropathy within one year of military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable with respect to these claims.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in October 
2003 and provided to the appellant prior to the April 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claim.  Moreover, since the appellant's 
claim is being denied, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board emphasizes that the appeal with respect to an 
increased initial rating for bilateral hearing loss arises 
from an initial rating assigned when the RO awarded service 
connection, such that the original letter refers to the 
requirements for establishing service connection for this 
claim.  VA's Office of General Counsel has held that there is 
no requirement for additional 38 U.S.C.A. § 5103(a) notice on 
a "downstream" issue, i.e., an increased rating after an 
initial award of service connection, if proper VCAA notice 
for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Therefore, the veteran has been provided adequate notice and, 
inasmuch as the effective date of service connection and 
schedular rating for this disorder was in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, copies of his VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications.  The evidence associated 
with the claims file adequately addresses the requirements 
necessary for evaluating the claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim and his claim was readjudicated in 
a statement of the case and subsequent supplemental 
statements of case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

The Board notes that no medical opinion (regarding etiology) 
has been obtained with respect to the veteran's service 
connections claims.  However, the Board finds that the 
evidence, which reveals that the veteran did not have this 
disability during service and does not reflect competent 
evidence showing a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant these 
claims, and in fact provide evidence against these claims, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

Service connection for chloracne and neuropathy of the upper 
extremities, claimed as secondary to herbicide exposure, is 
denied.


REMAND

The veteran asserts that he sustained right eye trauma due to 
a combat experience.  VA and private treatment record confirm 
the presence of right corneal foreign bodies.  The veteran is 
in receipt of numerous military awards, to include the Combat 
Infantryman's Badge and Bronze Star Medal with "V" Device. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  A VA eye examination should be 
conducted.  The examiner should examine 
the veteran, review his claims folder, 
and render an opinion with reasons as to 
whether the veteran's right corneal 
foreign bodies noted in service have 
resulted in any current eye disorder.  
The claims folder should be made 
available to the examiner.  The medical 
rationale for any opinion given should be 
provided, citing the objective medical 
findings leading to the conclusion.

2.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issue of service 
connection for residuals of a right eye 
injury.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran with a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


